Name: 2014/900/EU: Council Decision of 9 December 2014 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: demography and population;  EU institutions and European civil service;  politics and public safety;  political framework;  electoral procedure and voting
 Date Published: 2014-12-13

 13.12.2014 EN Official Journal of the European Union L 358/25 COUNCIL DECISION of 9 December 2014 amending the Council's Rules of Procedure (2014/900/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 11(6) of the Council's Rules of Procedure (1), Whereas: (1) From 1 November 2014, when an act is to be adopted by the Council acting by qualified majority, it must be verified that the Member States constituting the qualified majority represent at least 65 % of the population of the Union. (2) Until 31 March 2017, when an act is to be adopted by the Council acting by qualified majority, a member of the Council may request that it be adopted in accordance with the qualified majority as defined in Article 3(3) of Protocol No 36 on transitional provisions, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. In that case, a member of the Council may request that a check be made to ensure that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. (3) Those percentages are calculated according to the population figures set out in Annex III to the Council's Rules of Procedure (hereinafter Rules of Procedure). (4) Article 11(6) of the Rules of Procedure provides that, with effect from 1 January each year, the Council is to amend the figures set out in that Annex, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year. (5) The Rules of Procedure should therefore be amended accordingly for the year 2015, HAS ADOPTED THIS DECISION: Article 1 Annex III to the Rules of Procedure is replaced by the following: ANNEX III Figures concerning the population of the Union and the population of each Member State for implementing the provisions concerning qualified majority voting in the Council For the purposes of implementing Article 16(4) TEU, Article 238(2) and (3) TFEU and Article 3(2) of Protocol No 36, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from 1 January 2015 to 31 December 2015 shall be as follows: Member State Population (Ã  1 000) Percentage of the population of the Union Germany 80 704,691 15,91 France 66 076,909 13,02 United Kingdom 64 105,654 12,63 Italy 61 152,798 12,05 Spain 46 507,760 9,17 Poland 38 018,000 7,49 Romania 19 942,642 3,93 Netherlands 17 082,000 3,37 Belgium 11 203,992 2,21 Greece 10 992,783 2,17 Portugal 10 427,301 2,06 Czech Republic 10 398,697 2,05 Hungary 9 877,365 1,95 Sweden 9 644,864 1,90 Austria 8 511,000 1,68 Bulgaria 7 245,677 1,43 Denmark 5 621,607 1,11 Finland 5 451,270 1,07 Slovakia 5 400,598 1,06 Ireland 4 604,029 0,91 Croatia 4 246,809 0,84 Lithuania 2 943,472 0,58 Slovenia 2 061,085 0,41 Latvia 2 001,468 0,39 Estonia 1 315,819 0,26 Cyprus 858,000 0,17 Luxembourg 549,680 0,11 Malta 425,384 0,08 Total 507 371,354 Threshold (62 %) 314 570,239 Threshold (65 %) 329 791,380 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. Done at Brussels, 9 December 2014. For the Council The President C. DE VINCENTI (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).